Case: 21-50370   Document: 00516260249      Page: 1   Date Filed: 03/30/2022




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                            March 30, 2022
                             No. 21-50370
                                                             Lyle W. Cayce
                                                                  Clerk
   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Raul Ramirez-Benavides,

                                                  Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 21-50385
                          _____________

   United States of America,

                                                      Plaintiff—Appellee,

                                versus

   Raul Ramirez-Benavidez,

                                                  Defendant—Appellant.
Case: 21-50370     Document: 00516260249         Page: 2     Date Filed: 03/30/2022




                                    No. 21-50370
                                  c/w No. 21-50385



                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 2:19-CR-504-1
                           USDC No. 2:19-CR-1357-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Raul Ramirez-Benavides appeals his within-guidelines prison
   sentence of 37 months, which the district court imposed following his guilty
   plea conviction of illegal reentry after deportation, in violation of 8 U.S.C.
   § 1326.    He also appeals a separate within-guidelines 14-month prison
   sentence imposed following the revocation of his supervised release term for
   a prior offense. The district court ordered that these sentences be served
   consecutively. Ramirez-Benavides argues that the district court failed to
   explain its reasoning for running the sentences consecutively and that the
   aggregate 51-month sentence is substantively unreasonable.
          Because Ramirez-Benavides did not object in the district court to the
   lack of an explanation for the consecutive sentences, we review for plain
   error. See Puckett v. United States, 556 U.S. 129, 135 (2009). The record
   reveals no clear or obvious error in the district court’s explanation of its
   decision to impose these sentences consecutively because imposition of
   consecutive sentences upon revocation is authorized by statute and
   consistent with the Guidelines policy statement. See id.; 18 U.S.C. § 3584(a);
   U.S.S.G. § 7B1.3(f), p.s. Even assuming, however, that the district court’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 21-50370      Document: 00516260249          Page: 3     Date Filed: 03/30/2022




                                     No. 21-50370
                                   c/w No. 21-50385

   explanation was lacking, Ramirez-Benavides has not shown that his
   substantial rights were affected because nothing in the record suggests that a
   more thorough explanation would have resulted in a different sentence. See
   Puckett, 556 U.S. at 135; United States v. Mondragon-Santiago, 564 F.3d 357,
   365 (5th Cir. 2009).
          As to his substantive reasonableness claim, Ramirez-Benavides argues
   that the illegal reentry guideline, U.S.S.G. § 2L1.2, lacks an empirical basis
   and double counts prior convictions. This court has previously rejected both
   arguments. See Mondragon-Santiago, 564 F.3d at 366-67; United States v.
   Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009).
          Further, Ramirez-Benavides has not rebutted the presumption of
   reasonableness on appeal that attaches to a sentence within a properly
   calculated guidelines range. See United States v. Cooks, 589 F.3d 173, 186 (5th
   Cir. 2009); United States v. Badgett, 957 F.3d 536, 541 (5th Cir.), cert. denied,
   141 S. Ct. 827 (2020). The district court considered Ramirez-Benavides’s
   arguments in favor of a lower sentence and was in the best position to find
   facts and judge their importance. See United States v. Campos-Maldonado, 531
   F.3d 337, 339 (5th Cir. 2008). The district court’s decision is entitled to
   deference. See id.
          The judgment of the district court is AFFIRMED.




                                          3